Motion for stay granted upon condition that the defendant posts a surety company undertaking in favor of plaintiff for the sum of $500 conditioned on the payment of all damages, if any, sustained by the plaintiff by reason of the stay, within 10 days after service of a copy of this order, with notice of entry thereof, upon the attorney for the plaintiff, and upon the further condition that the appellant procures the record on appeal and appellants’ points to be filed on or before August 28, 1958, with notice of argument for September 9', 1958, said appeal to be argued or submitted when reached. Concur — Breitel, J. P., M. M. Frank, Valente, McNally and Bergan, JJ.